Citation Nr: 1719512	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis and patellofemoral pain syndrome (Diagnostic Codes 5003-5260).

2. Entitlement to a rating in excess of 10 percent for left knee osteoarthritis and patellofemoral pain syndrome (Diagnostic Codes 5003-5260).

3. Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome (Diagnostic Code 5257, instability).

4. Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome (Diagnostic Code 5257, instability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1986 and from February 1988 to January 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his 2009 substantive appeal, the Veteran requested a Travel Board hearing.  However, in August 2014 correspondence, he withdrew that request.

In December 2015, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO requested and obtained the Veteran's VA treatment records and identified private treatment records.  The RO notified the Veteran about its efforts to request his identified private treatment records by letter in April 2016.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In a July 2016 rating decision, the RO granted service connection for right and left knee osteoarthritis and patellofemoral syndrome under Diagnostic Codes (DCs) 5003-5260 and assigned separate disability ratings of 10 percent for each knee effective October 20, 2008 based upon painful motion and x-ray evidence of degenerative arthritis.  The Board has recharacterized the issues on appeal as indicated on the cover page of this decision accordingly.  Although these separate ratings were not included in the most recent supplemental statement of the case, they are properly part of the appeal, as a claim for an increased rating is broadly construed to include any and all potential symptoms and diagnostic codes. 

FINDINGS OF FACT

1. The Veteran's service-connected right knee osteoarthritis and patellofemoral pain syndrome are manifested by x-ray evidence of arthritis, flexion to no worse than 90 degrees, extension to no worse than 0 degrees, objective evidence of painful motion, use of a knee brace, and complaints of a feeling of instability, with functional impairments including limitations on walking and standing; however, diagnoses of ankylosis, moderate instability, subluxation or dislocation have not been shown. 

2. The Veteran's service-connected left knee osteoarthritis and patellofemoral pain syndrome are manifested by x-ray evidence of arthritis, flexion to no worse than 90 degrees, extension to no worse than 0 degrees, objective evidence of painful motion, use of a knee brace, and complaints of a feeling of instability, with functional impairments including limitations on walking and standing; however, diagnoses of ankylosis, moderate instability, subluxation or dislocation have not been shown. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for right knee osteoarthritis and patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261 (2016).

2. The criteria for a disability rating in excess of 10 percent for left knee osteoarthritis and patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5260, 5261 (2016).


3. The criteria for a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome (instability) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4. The criteria for a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome (instability) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

I. Increased Ratings 

The Veteran seeks higher disability ratings for his service-connected right and left knee disabilities.  Specifically, in a May 2015 statement, the Veteran's representative asserted that the Veteran is entitled to 20 percent disability ratings for each knee "from the initial service connection" (not including periods when the Veteran had temporary total ratings for convalescence after surgeries of both knees), and 30 percent ratings for each knee from the date of a May 2014 VA examination.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration include 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59 and § 4.71a (DCs 5003, 5257, 5258, 5260, and 5261) - all of which were provided to the Veteran in the July 2009 statement of the case and the July 2016 supplemental statement of the case, and will not be repeated here in full.  Other Diagnostic Codes relevant to knee disabilities that were not previously provided are discussed below.

An April 2001 rating decision granted service connection and assigned 10 percent ratings for each knee from February 1, 2001 for patellofemoral pain syndrome under DC 5257 for instability.  A May 2010 rating decision awarded temporary total disability ratings from September 22, 2009 to December 1, 2009 for his right knee surgery, and from November 16, 2009 to February 1, 2010 for his left knee surgery.  That rating decision resumed the Veteran's 10 percent ratings under DC 5257 from December 1, 2009 for his right knee patellofemoral pain syndrome and from February 1, 2010 for his left knee patellofemoral pain syndrome.  A January 2009 rating decision continued the 10 percent ratings for both knees for patellofemoral pain syndrome under DC 5257.  A July 2016 rating decision granted service connection for right and left knee osteoarthritis and patellofemoral pain syndrome and assigned separate disability ratings of 10 percent for each knee under DCs 5003-5260 effective October 20, 2008 for painful motion of the knees pursuant to 38 C.F.R. § 4.59 and x-ray evidence of degenerative arthritis.

The Board finds higher ratings for either knee are not warranted under the respective Diagnostic Codes currently assigned to each knee, DCs 5003-5260 and 5257, for any time during the appeal period.  


In order to warrant higher ratings for the Veteran's right and left knee disabilities under DC 5003-5260, evidence must show the following: 

* X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (20 percent rating under DC 5003 in the absence of limitation of motion);
* knee ankylosis in a favorable angle (30 percent, minimum rating under DC 5256); 
* flexion limited to 30 degrees (20 percent rating under DC 5260); or
* extension limited to 15 degrees (20 percent rating under DC 5261)

Initially, the Board finds that ankylosis (fixation) is not shown in either knee, and therefore higher ratings under DC 5256 are not warranted for either knee.  

The Board also considered whether higher ratings are warranted for either knee under DC 5003, as well as the May 2014 VA examiner's finding that the Veteran's x-rays showed "severe" osteoarthritis in both knees.  However, the Veteran is not eligible for a higher, 20 percent rating under DC 5003 because that rating only applies in the absence of limitation of motion.  In this case, the Veteran's currently assigned ratings specifically accounted for objective evidence of painful motion of both knees.  Moreover, while the Board acknowledges his symptoms of pain and flare-ups with swelling, there is no evidence of incapacitating exacerbations of his arthritis in either knee. 

Further, the evidence does not support higher ratings for limitation of flexion or extension for either knee under DCs 5260 or 5261.  During the appeal period, both of the Veteran's knees had limitation of flexion to no worse than 90 degrees and limitation of extension to no worse than 0 degrees, even when considering limitation of motion caused by pain.  See DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); VAOPGCPREC 9-98.  In addition, the current ratings for both knees specifically account for painful motion under 38 C.F.R. § 4.59.  In summary, higher ratings under DC 5003-5260 are not warranted for either knee.
In order to warrant a higher, 20 percent rating for right and left knee patellofemoral pain syndrome (instability) under DC 5257, the evidence must show moderate, recurrent subluxation or lateral instability.  The Veteran does not contend, nor does the record show, that he experiences subluxation.  Instead, the Veteran has complained of a feeling of instability or his knees "giving way."  The criteria for a 20 percent rating under DC 5257 explicitly refers to "moderate lateral instability," which is a specific type and degree of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's and drawer tests, as well as varus and valgus stress testing.  While the Veteran is competent to report the symptoms of his knee disabilities as he perceives them, he is not competent to opine that he suffers from "moderate" lateral instability.  

In this case, there is no competent, persuasive medical evidence of moderate lateral instability or recurrent subluxation as contemplated under the 20 percent rating under DC 5257, nor does there appear to be the near equivalent of such symptomatology.  Indeed, the December 2008 VA examiner acknowledged the Veteran's subjective complaint of instability, use of knee braces, and positive McMurray's test findings, but still found no objective evidence of left or right knee instability upon examination.  Additionally, the November 2009 VA medical examiner did not make any objective findings of instability as to either knee.  In October 2009, the Veteran's private treating physician found no signs of instability upon examination of the knees.  Moreover, the May 2014 VA examiner found that both knees were normal upon testing of medial-lateral instability.  This objective medical evidence showing no moderate lateral instability is more probative than the Veteran's subjective description of his symptomatology on the question of whether "moderate" lateral instability, as defined by the rating code, is manifested.  The Board finds that the weight of the objective medical evidence goes against a finding that the Veteran has subluxation or moderate lateral instability in either knee.  Therefore, the Board finds that the Veteran's current 10 percent ratings for each knee under DC 5257 for slight lateral instability contemplate his subjective feelings of instability, and higher, 20 percent ratings as contemplated by DC 5257 are not warranted for either knee.

The Board will also consider whether the Veteran is entitled to separate, compensable ratings under other diagnostic codes for knee disabilities:

* knee replacement (prosthesis), prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion (30 percent minimum rating under DC 5055); 
* cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint (20 percent rating under DC 5258);
* cartilage, semilunar, removal of, symptomatic (10 percent rating under DC 5259);
* impairment of the tibia and fibula, malunion of, with slight knee or ankle disability (10 percent rating under DC 5262); and/or
* genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) (10 percent rating under DC 5263).

The Board finds that separate compensable ratings are not warranted for either knee under any of the above diagnostic codes.  First, the Board finds that DCs 5055 and 5262 do not apply, as there is no evidence of knee replacement or impairment of the tibia or fibula.  Furthermore, Diagnostic Code 5258 (dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint) does not apply, as there is no evidence of that condition on examination.  Although the Veteran generally reported and medical providers found objective evidence of pain in both knees, there was no evidence of dislocation of the cartilage.  Moreover, he did not report and medical evidence did not show any episodes, let alone "frequent episodes," of "locking" or effusion into the joint. 

The Board notes the Veteran's contention in his 2009 substantive appeal attributing his knee symptoms, including pain and swelling, to severe cartilage degeneration and severe degeneration of the medial meniscus.  The Board also considered his representative's May 2015 request for the Board to consider residuals of the Veteran's 2009 knee surgeries (partial medial meniscectomies) as related issues.  However, the Board concludes that, although the Veteran's knees are symptomatic, he may not be assigned separate ratings for either knee under DC 5259.  His knee disabilities have been manifested primarily by objective evidence of painful motion, degenerative arthritis, and feelings of instability.  The May 2014 examiner competently and persuasively opined that the Veteran's osteoarthritis in both knees was as likely as not related to his patellofemoral pain syndrome and bilateral knee surgeries.  The VA examiner explained that surgery on the knees can eventually cause osteoarthritis.  The examiner also noted the Veteran's residual signs and/or symptoms due to his meniscectomies of both knees were pain, swelling, and decreased range of motion, all of which are contemplated by the Veteran's current ratings for each knee under DC 5257 and DCs 5003-5260, which respectively account for these symptoms.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Were the Board to grant separate ratings under both DCs 5259 and 5003-5260, the Veteran would receive compensation under different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  For these reasons, the Veteran is not entitled to separate disability ratings under both DCs 5259 and 5003-5260, for painful limitation of motion associated with his right and left knee disabilities.

The Board acknowledges the Veteran's, his representative's, and his spouse's assertions that his right and left knee disabilities are of great severity.  For example, the Board notes the May 2015 statement by the Veteran's representative asserting that the current ratings do not adequately consider "the substantial impact the Veteran's right and left knee disabilities have on his ability to ambulate, sit, or stand as basic requirements for normal daily activities."  However, the Board finds that the evidence of record is supportive of 10 percent ratings for each knee under DCs 5003-5260 and DC 5257, respectively, for the reasons discussed above.  The Veteran primarily has described his symptoms as pain and feelings of instability.  Moreover, lay and medical evidence regarding functional loss have referred to the Veteran's discomfort with prolonged standing and walking, as well as his use of a knee brace.  Such symptomatology and functional loss are consistent with the ratings currently assigned for each knee.  

In addition, the Board recognizes the December 2008 VA examiner's conclusions that the Veteran's knee flare-ups, namely swelling when walking or running too much, had an estimated 50 percent impairment on daily activities.  In addition, the Board notes that the November 2009 VA examiner characterized the Veteran's knee disabilities as "moderate to moderately severe."  However, these VA examiners did not cite specific, objective medical findings in support of their respective characterizations of the Veteran's knee disabilities; therefore, these characterizations were conclusory and the Board gives them no weight.  Moreover, it is ultimately VA adjudicators' role to assign disability ratings and assess whether a Veteran's symptomatology and impairment level are "severe" or "moderate" as those terms are used in the relevant rating criteria.  For the reasons discussed above, the Board finds that the currently assigned ratings reflect the nature and severity of the Veteran's respective right and left knee disabilities.

The Board also recognizes an April 2014 physical therapy order request stating that the reason for the consult was that the Veteran's worsening pain was "severely" limiting his range of motion and ability to participate in physical therapy.  Although the April 2014 provider cited the Veteran's pain as the reason for his "severely" limited range of motion, his current ratings for each knee account for functional loss due to pain, and the provider did not cite specific range of motion findings or other objective findings in support of the conclusion that his condition was "severe."  To the contrary, the May 2014 VA examination report showed range of motion for both knees from 0 to 90 degrees, the worst range of motion findings of record for each knee during the appeal period.  Therefore, while the Board gives great weight to the 2008 and 2009 VA examiners' and April 2014 provider's competent, objective medical findings regarding the nature and severity of the Veteran's knee symptoms and functional impairments, the Board does not give weight to their conclusory or improper legal findings.

Furthermore, the Board considered the Veteran's representative's May 2015 contention that the Veteran is entitled to 30 percent ratings for each knee from the Veteran's May 2014 VA examination.  However, the Board rejects that contention for the following reasons.  First, the Veteran's representative's May 2015 statement generally summarized some findings from the December 2008 and May 2014 VA examination reports; however, that statement failed to cite which specific findings warranted ratings in excess of 10 percent under any particular, relevant Diagnostic Code.  Second, to the extent the Veteran's representative argued that the Veteran is entitled to a 20 percent disability rating for each knee "from the initial service connection," that issue is not before the Board.  The present appeal arises from an increased rating claim received on October 20, 2008.  Service connection for patellofemoral pain syndrome of both knees was granted in an April 2001 rating decision, and the Veteran did not challenge the ratings assigned at that time, so that is final.  

In summary, the Board finds higher ratings for the Veteran's respective knee disabilities are not warranted for any time during the appeal period.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Duties to Notify and Assist

The Board recognizes the Veteran's representative's May 2015 contention that the December 2008 VA examination inadequately accounted for the Veteran's functional loss due to his knee conditions.  An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The December 2008 VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of him, and provided an adequate discussion of relevant symptomatology of his knee disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Because the December 2008 VA examination report contained clear conclusions with supporting data, contrary to the representative's contention, the Board finds that it was adequate.  Moreover, the Board notes that the representative did not contend that the more recent November 2009 and May 2014 VA examinations were inadequate,  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
















[Continued on Next Page]
ORDER

Entitlement to a rating in excess of 10 percent for right knee osteoarthritis and patellofemoral pain syndrome (Diagnostic Codes 5003-5260) is denied.

Entitlement to a rating in excess of 10 percent for left knee osteoarthritis and patellofemoral pain syndrome (Diagnostic Codes 5003-5260) is denied.

Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome (Diagnostic Code 5257, instability) is denied.

Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome (Diagnostic Code 5257, instability) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


